Citation Nr: 0634467	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1974.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to facilitate readjudication of the veteran's 
claim to reopen under the definition of new and material 
evidence applicable to claims, such as this one, which were 
filed on or after August 29, 2001.  Following the AMC's 
attempts to complete the requested actions, the case has 
since been returned to the Board for further review.

The veteran was scheduled for Travel board hearings in 
September 2004 and September 2005.  He failed to appear for 
either hearing and he has not provided good cause for his 
failure to report to the second hearing.  Under these 
circumstances, his Travel Board hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2006).

The issue of service connection for an acquired psychiatric 
disorder, to include a bipolar disorder, is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, to include 
depression and aggressive behavior, was denied by VA in an RO 
determination entered in June 2000; following notice to the 
veteran of such denial, no timely appeal was initiated.  

2.  Since entry of the rating decision in June 2000, denying 
service connection for a psychiatric disorder, evidence has 
been received which, in part, was not previously submitted to 
agency decision makers, bears directly and substantially upon 
the specific matters under consideration, is not cumulative 
or redundant of previously submitted evidence, and raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a psychiatric disorder.  


CONCLUSION OF LAW

The rating decision of the RO entered in June 2000, denying 
service connection for a psychiatric disorder is final; since 
entry of that rating determination, new and material evidence 
has been received with which to reopen the claim underlying 
that decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for a psychiatric disorder.  
Therefore, no further development is needed with respect to 
this aspect of the appeal.  The matter is further addressed 
in the remand below.

Claim to Reopen for Service Connection 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

For claims submitted as of August 29, 2001, and subsequently, 
the definition of new and material evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Where a veteran served 90 days or more during a period of 
war, and a chronic disease, such as a psychosis, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006); see 38 C.F.R. § 3.384, as 
in effect as of August 28, 2006, 71 Fed. Reg. 42758 (2006).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a psychiatric disorder was denied by 
the RO in its rating decision of June 2000.  Therein, it was 
noted that the entity identified in service by attending 
medical personnel was that of a passive aggressive 
personality disorder and that such entity was a congenital or 
developmental defect unrelated to military service and 
otherwise not subject to service connection.  The RO also 
concluded that there was no evidence showing a mental 
disorder that could be attributed to service.  Notice of the 
RO's action and of the veteran's appellate rights was 
thereafter furnished to him later in June 2000, following 
which it is not indicated that he initiated an appeal within 
the time limits prescribed by law.  As such, the RO's June 
2000 decision was rendered final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

Inasmuch as finality attached to the RO's June 2000 action, 
and in view of the veteran's submission of a claim to reopen 
in November 2001, the question at this juncture is whether 
new and material evidence, based on the definition thereof in 
effect on and after August 29, 2001, has been presented to 
reopen his claim for service connection for a psychiatric 
disorder.  This necessitates a review of the evidence 
submitted prior to and subsequent to the RO's June 2000 
denial. 

On file at the time of entry of the June 2000 decision were 
the veteran's service medical records, which identified 
diagnoses of a passive aggressive personality, aggressive 
type, and alcoholism, beginning in March 1974.  Entries in 
service medical records by an attending psychiatrist were 
that the veteran had a long history of aggressive behavior, 
to include much fighting with his brother and peers in high 
school.  Also then on file were private medical records, 
including a May 2000 report indicating treatment for 
increasingly significant difficulties in 1992 with agitation, 
aggression, and anger control, and for depression and a major 
depressive reaction, beginning in April 2000.  Records of VA 
medical treatment were then on file showing treatment, 
including hospitalization, for a mixed bipolar disorder in 
2000.  

Since entry of the June 2000 denial, duplicate copies of the 
previously filed report of May 2000, that was compiled by the 
veteran's private psychologist, as well as records pertaining 
to a VA psychiatric hospitalization in May 2000, are 
presented.  In addition, in a VA outpatient note, dated in 
July 2000, and in a separate statement, dated in August 2000, 
a VA psychologist describes treatment of the veteran for a 
bipolar disorder with psychotic features.  The file otherwise 
contains records of VA hospital and outpatient treatment 
compiled since June 2000, many of which describe treatment 
for the veteran's diagnosed depression not otherwise 
specified, bipolar disorder, and partner relational problem.  
Also submitted were statements from the veteran's mother, 
friend, and fellow serviceman, wherein the veteran was 
portrayed by his mother and friend as a gentle and good-
natured person prior to service, but ill-tempered, depressed, 
and aggressive upon his discharge from service.  The fellow 
serviceman reported that he was aware that the veteran had 
been transferred from his assigned duties due to behavior and 
discipline problems and that, even as a baseball coach of 
children during his tour of duty, he had temper, discipline, 
and authority problems. 

Also received by the RO in January 2002 was an updated 
medical report from the veteran's private psychologist, who 
previously had provided a statement, dated in May 2000, 
regarding the veteran's status.  In such report, it was noted 
that he had been familiar with the veteran for a period of 
ten years.  Also set forth was that, based on history, the 
veteran's childhood was relatively normal, without 
aggression, fighting, or other violent behaviors prior to 
military service and there had been a substantial change in 
functioning while he was in military service, with the onset 
of violent and aggressive actions occurring in service and 
progressing thereafter.  No diagnostic assessment was therein 
set forth, but the following was offered in conclusion by the 
psychologist:

It is, however, very clear, based on history as 
noted, that the difficulties he currently 
experiences, were not in existence prior to 
military service and were an extreme problem by 
the time of his discharge.  In this 
practitioner's opinion, there is no doubt that 
these problems stem from various difficulties 
related to military service.  

Some of the evidence which was previously before the Board at 
the time of the June 2000 denial clearly is not "new" under 
38 C.F.R. § 3.156.  Some of the remaining evidence submitted 
since June 2000 was not previously before agency decision 
makers, such evidence fails to denote the service incurrence 
or aggravation of a psychiatric disorder for which a grant of 
service connection is possible, inasmuch as a personality 
disorder is not an entity for which VA compensation is 
payable and alcoholism as a primary disorder is of willful 
misconduct origin, with entitlement to VA compensation for 
either being barred as a matter of law.  See 38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2006); 
see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
This post-June 2000 evidence does not identify a psychosis 
within the one-year period following the veteran's discharge 
from service.  Rather, that evidence delineates continuing 
difficulties, variously diagnosed as depression, bipolar 
disorder, and a partner relational problem. 

While the veteran's private treating psychologist offers no 
specific diagnosis or assessment as to the existence of a 
current, acquired psychiatric disorder in his January 2002 
report, the psychologist's opinion linking the veteran's 
"difficulties" or "problems" to service is based on being 
familiar with the veteran for a decade.  While no specific 
in-service document was cited, the veteran's service medical 
records do in fact reflect problems of an apparent 
psychiatric nature.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VA can not reject a medical 
opinion simply because it is based on a history supplied by 
the veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also, e. g.,Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  

Notice is also taken that various lay persons have offered 
statements describing the absence of violent and aggressive 
behavior on the part of the veteran prior to service and its 
presence to a pronounced degree either in service or 
thereafter.  This evidence is new and relevant to the 
question at hand: whether the veteran's current acquired 
psychiatric disorder, diagnosed as a bipolar disorder, began 
during service or is otherwise causally linked to such 
service.

The Board finds that the opinion offered by a psychologist 
who has treated the veteran for 10 years, along with the 
recently received lay evidence, raises a reasonable 
possibility of substantiating the veteran's claim.  As such, 
it follows that new and material evidence has been received 
to reopen the veteran's previously denied claim of 
entitlement to service connection for a psychiatric disorder.  


ORDER

New and material evidence has been received to reopen the 
veteran's previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  The appeal 
is granted to that extent only.


                                                           
REMAND

Because of the favorable resolution of the veteran's appeal 
to reopen his claim of entitlement to service connection for 
an acquired psychiatric disorder, the Board finds that the RO 
must adjudicate the claim on a de novo basis.  38 C.F.R. 
§ 19.9 (2006).  It is also evident that further development 
is necessary to comply with the VA's duty to notify and 
assist prior to adjudication on the merits.

While the recently submitted psychological opinion is 
sufficient to reopen the veteran's claim, it is the Board's 
judgment that, in light of the absence of a diagnosis of an 
acquired psychiatric disorder during service or for some 
years thereafter, a psychiatric evaluation that includes an 
opinion based upon a review of all of the relevant evidence 
of record, to include all in- service and post-service 
psychiatric records, is warranted to address the question of 
whether the veteran's current psychiatric disorder began 
during or is otherwise linked to service.  See 38 U.S.C.A. § 
5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  It 
is pertinent to note that, if the medical evidence of record 
is insufficient, VA is always free to supplement the record 
by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board finds that, for 
the aforementioned reasons, the RO must schedule a VA 
psychiatric examination that includes a nexus opinion.  38 
5103(A)(d); 38 C.F.R. § 3.159(c)(4).

The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2006).  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

The RO's must identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

The RO's VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a rating and 
an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a 
psychiatrist for the purpose of 
determining the nature, etiology and 
approximate onset date of any psychiatric 
disorder that may currently be present, 
to include a bipolar disorder.

The RO should send the claims file to the 
examiner for review, and the psychiatrist 
should indicate that the claims file was 
reviewed, to include the service medical 
records and post-service records of 
psychiatric treatment.

Following a review of all of the relevant 
medical and psychiatric records in the 
claims file, obtaining a history from the 
veteran, the mental status examination, 
and any tests that are deemed necessary, 
the psychiatrist is requested to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any psychiatric disorder that is 
currently present, to include a bipolar 
disorder began during or within one year 
of service or is otherwise linked to any 
incident of active duty or finding 
recorded during service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The psychiatrist is advised that if he or 
she must resort to speculation to answer 
any question, he or she should so state. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include a bipolar disorder, with 
consideration of all of the evidence 
added to the record since the last 
Supplemental Statement of the Case (SSOC) 
issued in May 2006.

5.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which should contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
May 2006 SSOC.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


